Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng et al (Enhancing reproducibility of SALDI MS detection by concentrating analytes within laser spot).
With regards to claim 1, Teng discloses a sample plate for surface-assisted laser desorption/ionization mass spectrometry (SALDI MS) comprising a hydrophobic thin film made of nanocones (i.e., water repellant thin film comprising surface-hydrophobized nanoparticles), each nanocone being stacked on the substrate in a region outside hydrophilic spots (i.e., in a region other than a region to be a sample spot, the sample spots being hydrophilic thin films) (Teng: Figs. 1 and 2; abstract; results and discussion – first and second paragraphs). Although Teng discloses laser absorption spots, it is noted that the claimed laser absorption property is rather broad, in that any material absorbs electromagnetic radiation of at least some frequency to at least some extent (Teng: Figs. 1 and 2; abstract; results and discussion – first and second paragraphs). Teng further discloses the nanocones as being hydrophobic, such that they produce a water contact angle of, for example, 135.4 degrees, or 
With regards to claim 4, Teng further discloses the nanocones as being hydrophobic, such that they produce a water contact angle of, for example, 135.4 degrees, or 149.8 degrees, which are each within the claimed range of 130 degrees or more (Teng: results and discussion – second paragraph).
With regards to claim 9, Figure 2(a) of Teng depicts nanocones which have a height roughly the same as a diameter (Teng: Fig. 2(a)). Given that the nanocones have a height of 0.42 microns (i.e., 420 nm), the nanocones must have a diameter of the same value (Teng: Fig. 2(a)). The diameter of 420 nm is within the claimed range of 50 to 500 nm.
With regards to claim 10, Teng discloses the hydrophobic nanocones as having been made hydrophobic by surface modification with plasma treatment (i.e., implies the introduction of hydrophobic groups) (Teng: results and discussion – first paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teng as applied to claim 1 above, and in further view of Goto et al (Mesoporous organosilica films for laser desorption/ionization mass spectrometry).
With regards to claim 2, Teng discloses a sample plate as applied to claim 1 above, the sample plate having a hydrophilic thin film (see above discussion). However, Teng does not appear to disclose 
Goto discloses a thin film for use in laser desorption/ionization mass spectrometry, the thin film comprising a triphenylamine organosilicon derivative (Goto: Fig. 1; abstract; introduction – last paragraph). Goto states that the inclusion of the triphenylamine organosilicon derivative leads to superior shot-to-shot reproducibility when added to a film (Goto: abstract). Furthermore, Goto further instructs a person of ordinary skill to use its material within silicon nanopillar arrays known in the art (Goto: introduction – second paragraph). Such modification enables the production of a sample plate having high analyte loading and easy preparation of homogenous samples (Goto: introduction – second paragraph). Teng and Goto are considered analogous art in that they are related to the same field of endeavor of silicon-based sample plates for laser desorption/ionization mass spectrometry. A person of ordinary skill would have found it obvious to have included the triphenylamine organosilicon derivative in the hydrophilic nanopillar array of Teng, in order to enable improved shot-to-shot reproducibility, high analyte loading, and easy preparation of homogenous samples (Goto: abstract; introduction – second paragraph and last paragraph). In addition, Goto expressly instructs a person of ordinary skill to perform its modification on nanopillar arrays known in the art, the nanopillar array of Teng being one such structure (Goto: introduction – second paragraph).
With regards to claim 3, the organic silica thin film is a porous film having a textured surface made of nanocones (i.e., nanoparticles having pores therebetween), the porous film being depicted as having column-shaped pores (Teng: Fig. 1).
With regards to claim 6, the triphenylamine derivative of Goto is depicted as having absorption minima in the range of 200 nm to 600 nm (Goto: Fig. 1(b)). This absorption property is inherent to the triphenylamine derivative as applied above.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Teng as applied to claim 1 above.
With regards to claim 5, Teng further discloses the nanocones as being hydrophobic, such that they produce a water contact angle of, for example, 149.8 degrees, which is substantially close to the claimed range of 150 degrees (see above discussion). It has been held that instances of substantially close or approaching values are sufficient to establish a case of obviousness, presuming that the substantially close values exhibit sufficiently the same properties. In the present case, both the claimed and prior art water contact angle values are indicative of a hydrophobic material suitable for use in a mass spectrometry sample plate. Therefore, no distinction is seen. See MPEP 2144.05.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Teng as applied to claim 10 above, and in further view of Dupre et al (Investigation of Silicon-Based Nanostructure Morphology and Chemical Termination on Laser Desorption Ionization Mass Spectrometry Performance).
With regards to claims 11-12, Teng discloses a sample plate as applied to claim 10 above. However, Teng is not explicit as to the type of surface hydrophobization treatment. Therefore, Teng is not considered to teach the formation of a hydrophobic group selected from the group consisting of an alkyl group, a fluorinated alkyl group, an alkyl chloride group, and an alkyl bromide group. Moreover and with respect to claim 12, Teng does not appear to specifically teach a fluorinated alkyl group.
Dupre discloses a surface for laser desorption ionization mass spectrometry having chemical functionalities which provide improved signal intensities (Dupre: abstract). Dupre summarizes available 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783